DETAILED ACTION
This Action is in response to the amendment filed on 02/02/2022, which has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4-6, 9, 13 are pending and are examined herein.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 9, 13 are directed to an invention not patentably distinct from claim 12 of commonly assigned U.S. Patent No. 10,947,540 in view of DeVos et al. (Neurotherapeutics (2013), cited by Applicant in 2/2/2022 IDS). 

The instant claims are drawn to a method for the treatment of an autosomal dominant centronuclear myopathy (AD-CNM) in a subject in need of said treatment, wherein the method comprises the step of administering into the subject in need a therapeutically efficient amount of an inhibitor of Dynamin 2, said inhibitor being an antisense nucleic acid molecule interfering specifically with Dynamin 2 expression (claim 1), wherein the autosomal dominant centronuclear myopathy (AD-CNM) is a centronuclear myopathy due to DNM2 mutations (claim 2), wherein the Dynamin 2 inhibitor is a RNAi, an antisense nucleic acid, a siRNA, a shRNA or a ribozyme interfering specifically with Dynamin 2 expression (claim 3), wherein the inhibitor is administered in an amount sufficient to reduce the Dynamin 2 expression or the Dynamin 2 activity, expression or function in a level equal to or less than the normal level (claim 9), wherein the inhibitor is an antisense nucleic acid complementary to all or part of a sense nucleic acid encoding Dynamin 2 or a part of a pre-mRNA encoding Dynamin 2 (claim 13).  Claim 12 of the ‘540 patent is drawn to a method for ameliorating a disease selected from autosomal dominant centronuclear myopathy, myotubular myopathy, and Duchenne muscular dystrophy, in a subject in need thereof, comprising administering to the subject a therapeutic amount of an allele specific siRNA (AS-siRNA) targeted to an allele of a heterozygous Dynamin 2 gene, or a vector encoding the AS-siRNA, or a cell transfected or transduced with the vector.
As such, the instant claims encompass treating AD-CNM in a subject in need thereof using an antisense nucleic acid molecule that specifically interferes with Dynamin 2 expression.  Although claim 12 of the ‘540 patent does not teach that the Dynamin 2 inhibitor is an antisense nucleic acid or that the antisense nucleic acid is complementary to all or part of a sense nucleic acid encoding Dynamin 2 or a part of a pre-mRNA encoding Dynamin 2, it is noted that it was 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the date that the invention was filed to modify the method of claim 12 of the ‘540 patent and use an antisense nucleic acid is complementary to all or part of a sense nucleic acid encoding Dynamin 2 or a part of a pre-mRNA encoding Dynamin 2 instead of the AS-siRNA, with a reasonable expectation of success.  DeVos provides the motivation and also provides a reasonable expectation that a functional ASO which could be used in place of the AS-siRNA in the claimed method of the cited patent.
The combination of references cited above satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 


Therefore, the rejection of the instant claims over claim 12 of the ‘540 patent is appropriate.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
With respect to the rejection of claims under 35 USC 112(a) (Written Description Rejection) Applicant’s arguments filed 02/02/2022 have been fully considered and in view of the amendment to the claims, are persuasive.  The rejection has been withdrawn. 
With respect to the Double Patenting rejection, Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. Applicant argues that the current claims are not obvious over the cited patent.  This is not persuasive because, as indicated in the rejection 
Therefore, Applicant’s arguments are not persuasive with respect to the pending double patenting rejection of claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/02/2022 prompted the new ground(s) of rejection presented in this Office action with respect to the claimed method directed to using and antisense oligonucleotide instead of an siRNA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635